United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3482
                                     ___________

Robert J. Norbeck,                     *
                                       *
             Appellee,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Basin Electric Power Cooperative,      * District of North Dakota.
                                       *      [Unpublished]
             Appellant.                *
                                  ___________

                           Submitted: May 16, 2001
                               Filed: May 21, 2001
                                   ___________

Before WOLLMAN, Chief Judge, FAGG, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Basin Electric Power Cooperative (Basin) appeals from the district court’s order
and judgment entered following our remand in this retaliatory discharge case. See
Norbeck v. Basin Elec. Power Coop., 215 F.3d 848 (8th Cir. 2000). Basin argues that
the district court erred in entering judgment in favor of both plaintiff Robert J. Norbeck
and Basin when this court in its mandate instructed the district court to enter judgment
in favor of Basin. We agree with Basin that the district court’s judgment on remand is
inconsistent with the law which exonerates an employer who succeeds--as did Basin--
on a dual-motive defense, and that the judgment also is inconsistent with our mandate.
       Accordingly, we reverse and remand with instructions to modify the judgment
to read as follows:

      IT IS ORDERED AND ADJUDGED that judgment is entered nunc pro
      tunc to April 6, 1999, document no. 60. That judgment is against Plaintiff
      Robert J. Norbeck and in favor of Defendant Basin Electric Power
      Cooperative. Parties to bear their own trial costs. Defendant to have its
      appellate costs in the amount of $779.30.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-